STRUCKMEYER, Chief Justice.
Pending the determination in this court of the appeal in Buzard v. Griffin, et al., 89 Ariz. 42, 358 P.2d 155, W. T. Brooks commenced an action in mandamus to compel A. P. Buzard to relinquish the office of Corporation Commissioner. The court below entered judgment in mandamus, being of the opinion that the judgment in Griffin & Hourihan v. Buzard, Superior Court No. 103056, was determinative of the rights of the parties until modified or reversed on appeal.
This court has reversed and declared that A. P. Buzard was the duly elected and qualified candidate for the office of Cor*61poration Commissioner for the six-year term from 1959 to 1965. Accordingly, the judgment of the Superior Court in mandamus must be set aside. The judgment is set aside and it is ordered that the peremptory writ of mandamus heretofore issued be quashed.
PHELPS, BERNSTEIN, UDALL and LESHER, JJ., concurring.